UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 23, 2010 GERBER SCIENTIFIC, INC. (Exact name of Registrant as specified in its charter) CONNECTICUT 1-5865 06-0640743 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 83 Gerber Road West, South Windsor, Connecticut (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, including area code: (860) 644-1551 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders (a)Gerber Scientific, Inc. (the “Company”) held its 2010 annual meeting of shareholders on September 23, 2010.At the annual meeting, the Company’s shareholders voted on two proposals.The proposals are described in detail in the Company’s definitive proxy statement on Schedule 14A filed with the Securities and Exchange Commission on August 19, 2010. (b)The final voting results with respect to each proposal voted upon at the annual meeting are set forth below. Proposal 1 The Company’s shareholders elected each of the nine nominees to the Board of Directors by a plurality of the votes cast, as set forth below: FOR WITHHELD BROKER NON-VOTES Donald P. Aiken Marc T. Giles Edward G. Jepsen Randall D. Ledford John R. Lord James A. Mitarotonda Javier Perez Carole F. St. Mark W. Jerry Vereen There were no abstentions in the election of directors. Proposal 2 The Company’s shareholders ratified the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the 2011 fiscal year. FOR AGAINST ABSTENTIONS There were no broker non-votes with respect to this proposal. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GERBER SCIENTIFIC, INC. Date:September 28, 2010 By: /s/William V. Grickis, jr. William V. Grickis, Jr. Senior Vice President, General Counsel and Secretary (Duly Authorized Officer)
